NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 16, 2022 *
                               Decided February 17, 2022

                                         Before

                            DIANE S. SYKES, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 21-2404

STEPHEN FABIAN,                                Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of
                                               Illinois, Eastern Division.

      v.                                       No. 1:15-cv-11628

ZACKS INVESTMENT MANAGMENT,                    Charles Norgle,
    Defendant-Appellee.                        Judge.


                                       ORDER

      Stephen Fabian filed a form complaint of employment discrimination against his
former employer, Zacks Investment Management. After he failed to appear at two


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2404                                                                             Page 2

hearings, the district court dismissed the case for want of prosecution. He moved to
reinstate the case, explaining that he struggled to prosecute his case because he was
homeless and unemployed. The district judge agreed to reinstate the case. But Fabian
missed briefing deadlines and another status hearing, and the judge ultimately granted
Zacks’s motion to dismiss the case for failure to state a claim.

        Four years later, Fabian moved to reopen his case under Rule 60(b)(6) of the
Federal Rules of Civil Procedure, citing his struggles with homelessness and mental
illness. The judge denied the motion, explaining that “four years is not a reasonable
time” to bring such a motion.

       Twenty-seven days later, Fabian filed a nearly identical motion, this time styled
under Rule 59. The judge denied this motion for the same reasons as set forth in his
prior order. Within thirty days, Fabian filed a notice of appeal.

      As a threshold matter, Zacks argues that we lack jurisdiction over this appeal
because Fabian failed to file a notice of appeal within thirty days from the denial of his
Rule 60(b)(6) motion. See FED. R. APP. P. 4(a)(1)(A) (requiring notice of appeal to be filed
within thirty days of entry of order appealed from). Zacks maintains that, because
Fabian’s second postjudgment motion was “nearly identical” to the first, it is a
successive Rule 60(b) motion that is not reviewable on an untimely appeal.

       Fabian’s two postjudgment motions are not successive. His Rule 60(b) motion—
filed more than twenty-eight days after entry of judgment—is treated as initiating a
new proceeding whose decision is final and separately appealable. Bell v. McAdory,
820 F.3d 880, 882–83 (7th Cir. 2016); York Grp., Inc. v. Wuxi Taihu Tractor Co., 632 F.3d
399, 401 (7th Cir. 2011). His Rule 59 motion sought to alter the judge’s denial of his Rule
60(b) motion, and it deferred the time for appeal because Fabian filed it within twenty-
eight days of that denial. York Grp., Inc., 632 F.3d at 401 (citing FED. R. APP. P. 4(a)(4)(A)).
Because Fabian filed a notice of appeal within thirty days from the denial of the Rule 59
motion, we have appellate jurisdiction over the denial of the Rule 60(b) motion.

       On appeal, Fabian maintains that the judge minimized the obstacles he faced in
trying to reopen this suit. But we review the denial of a Rule 60(b) motion only for
abuse of discretion, Jones v. Ramos, 12 F.4th 745, 749 (7th Cir. 2021), and we see none
here. Although there is no set time limit for filing a Rule 60(b)(6) motion, it must be filed
within a “reasonable time.” FED. R. CIV. P. 60(c)(1). Nothing on this record suggests the
judge was unreasonable to leave a four-year-old judgment alone. See Kathrein v. City of
No. 21-2404                                                                        Page 3

Evanston, 752 F.3d 680, 689 (7th Cir. 2014) (four-and-a-half-year delay would be
unreasonable); accord Williams v. Kelley, 854 F.3d 1002, 1009 (8th Cir. 2017).

                                                                             AFFIRMED